             Case 3:20-cv-09148-WHA Document 1 Filed 12/17/20 Page 1 of 34



 1   ALAN R. OUELLETTE, CA Bar No. 272745
       aouellette@foley.com
 2   FOLEY & LARDNER LLP
     555 CALIFORNIA STREET, SUITE 1700
 3   SAN FRANCISCO, CA 94104-1520
     TELEPHONE: 415.434.4484
 4   FACSIMILE: 415.434.4507
 5   JEFFREY N. COSTAKOS (Pro Hac Vice motion forthcoming)
       jcostakos@foley.com
 6   MATTHEW W. PETERS (Pro Hac Vice motion forthcoming)
       mpeters@foley.com
 7   FOLEY & LARDNER LLP
     777 EAST WISCONSIN AVENUE
 8   MILWAUKEE, WI 53202
     TELEPHONE: 414.271.2400
 9   FACSIMILE: 414.297.4900
10   LUCAS I. SILVA (Pro Hac Vice motion forthcoming)
       lsilva@foley.com
11   FOLEY & LARDNER LLP
     111 HUNTINGTON AVENUE
12   BOSTON, MA 02199
     TELEPHONE: 617.342.4000
13   FACSIMILE: 617.342.4001
14   Attorneys for Plaintiff PEOPLE.AI, INC.
15

16                               UNITED STATES DISTRICT COURT

17                            NORTHERN DISTRICT OF CALIFORNIA

18

19   PEOPLE.AI, INC.,                               Case No. 3:20-cv-9148

20                                     Plaintiff,   COMPLAINT AND JURY DEMAND

21                 vs.

22   SETSAIL TECHNOLOGIES INC.,

23                                   Defendant.

24

25

26

27

28

                                                               COMPLAINT AND JURY DEMAND
                                                                         Case No. 3:20-cv-9148
             Case 3:20-cv-09148-WHA Document 1 Filed 12/17/20 Page 2 of 34



 1         1.     Plaintiff People.ai, Inc. (“People.ai”) is a Delaware corporation having
 2   offices at 475 Brannan Street, Suite 320, San Francisco, California 94107.
 3         2.     On information and belief, Defendant SetSail Technologies, Inc. (“SetSail”)
 4   is an entity organized under the laws of California and having a principal place of
 5   business at 400 Concar Drive, San Mateo, California 94402. Upon information and
 6   belief, SetSail has made, sold, offered for sale and used, and continues to make, sell, offer
 7   for sale, and use the infringing products as described herein.
 8         3.     This action arises under the patent laws of the United States, Title 35 of the
 9   United States Code. This Court has jurisdiction over the subject matter of this action
10   pursuant to 28 U.S.C. §§1331 and 1338(a).
11         4.     This Court has personal jurisdiction over SetSail in that, at all times
12   pertinent hereto, upon information and belief, SetSail is a corporation organized and
13   existing under the laws of the State of California, with a principal place of business
14   located in this District. SetSail is also committing infringing acts in this District. Upon
15   information and belief, SetSail also induces direct infringement in this District.
16         5.     Venue is proper under 28 U.S.C. §§ 1391(b), 1391(c), and 1400(b) because
17   SetSail resides in this Judicial District. SetSail also has substantial additional activities in
18   this Judicial District as alleged herein.
19         6.     As alleged herein, SetSail – individually and/or jointly with others – has
20   infringed (literally and/or by equivalents), and continues to infringe, People.ai’s patent
21   rights by making, using, importing, selling, and/or offering to sell products covered by
22   one or more patent claims – or by performing any method claimed therein – within the
23   United States, and/or by contributing to or inducing such infringement.
24         7.     People.ai is the owner of all rights, title and interest – including the right to
25   bring a suit for patent infringement – in United States Patent Nos. 10,679,001, titled
26   “Systems and Methods for Auto Discovery of Filters and Processing Electronic Activities
27   Using the Same” (“the ’001 patent”) (copy attached as Exhibit A, hereto), 10,565,229,
28   titled “Systems and Methods for Matching Electronic Activities Directly to Record

                                                                COMPLAINT AND JURY DEMAND
                                                 -1-                      Case No. 3:20-cv-9148
             Case 3:20-cv-09148-WHA Document 1 Filed 12/17/20 Page 3 of 34



 1   Objects of Systems of Record” (“the ’229 patent”) (copy attached as Exhibit B, hereto),
 2   10,496,634, titled “Systems and Methods for Determining a Completion Score of a
 3   Record Object from Electronic Activities” (“the ’634 patent”) (copy attached as Exhibit
 4   C, hereto), and 10,657,129, titled “Systems and Methods for Matching Electronic
 5   Activities to Record Objects of Systems of Record with Node Profiles” (“the ’129
 6   patent”) (copy attached as Exhibit D, hereto), and (collectively, the “Patents-in-Suit”).
 7         8.     People.ai is an industry leader and top supplier of revenue operations and
 8   intelligence systems to businesses. People.ai’s product offerings enable businesses to
 9   improve their business activity data collection and analysis. The Patents-in-Suit
10   generally relate to methods and systems for improving the functionality of a customer
11   relationship management (“CRM”) software program or systems that maintain, update or
12   analyze CRMs, by capturing, maintaining, and interpreting customer interaction data and
13   other information, as well as to improved methods and systems for forecasting business
14   performance by accurately creating quarterly forecasts, identifying at-risk deals needing
15   remedial action, and predicting revenue generating events. Due to its numerous
16   innovations in business activity data analysis and related areas, People.ai has been
17   awarded more than forty patents from the United States Patent and Trademark Office
18   since it was founded in 2016.
19                                           COUNT I
20                    INFRINGEMENT OF U.S. PATENT NO. 10,679,001
21         9.     People.ai repeats and realleges the foregoing paragraphs.
22         10.    Defendant SetSail has directly and/or indirectly infringed one or more
23   claims of the ’001 patent, in violation of one or more subsections of 35 U.S.C. §271 –
24   including at least one or more of subsections §271(a), (b), (c), (f) and (g) – by making,
25   using, importing, selling, and/or offering to sell products covered by one or more claims
26   of the ’001 patent within the United States, and/or by contributing to or inducing such
27   infringement.
28         11.    SetSail has known of the Patents-in-Suit and its infringement of the ’001

                                                              COMPLAINT AND JURY DEMAND
                                               -2-                      Case No. 3:20-cv-9148
            Case 3:20-cv-09148-WHA Document 1 Filed 12/17/20 Page 4 of 34



 1   patent at least as early as October 12, 2020 when it received correspondence from
 2   People.ai concerning its infringement. SetSail received further correspondence from
 3   People.ai concerning its infringement of the ’001 patent on or about November 4, 2020,
 4   and November 18, 2020.
 5         12.   SetSail’s direct infringements – and/or the direct infringements of others, for
 6 which SetSail would be liable as an indirect infringer – satisfy all the limitations of one or

 7 more claims of the ’001 patent, either literally or by equivalents. A preliminary,

 8 exemplary claim chart comparing the SetSail Collect module to exemplary claim 8 of the

 9 ’001 patent is attached as Exhibit E.

10         13.   Defendant SetSail is liable as a direct infringer because it has made, used,
11 sold, offered to sell, or imported into the U.S., products or services that are within the

12 scope of one or more claims of the ’001 patent and/or Defendant SetSail has made, used,

13 sold, offered to sell, or imported into the U.S. products, made by methods claimed in the

14 ’001 patent, including at least the SetSail Collect module.

15         14.   Defendant SetSail is liable as an indirect infringer for the direct infringement
16 of others that have made, used, sold or offered to sell, or imported into the U.S., products

17 or services that are within the scope of one or more claims of the ’001 patent and/or that

18 have made, used, sold, offered to sell, or imported into the U.S., products made by

19 methods claimed in the ’001 patent.

20         15.   On information and belief, defendant SetSail has actively induced
21 infringement of the ’001 patent, at least by intentionally encouraging the direct

22 infringement of one or more claims of the ’001 patent by customers and their employees,

23 partners, and/or others. On information and belief, prior to this action, SetSail had

24 knowledge of and intended to cause direct infringement by others and/or SetSail willfully

25 blinded itself to the existence of the ’001 patent and such infringement. SetSail provides

26 instructions, user manuals, advertising, and/or marketing materials which facilitate,

27 direct, or encourage such infringing use with knowledge thereof.

28         16.   On information and belief, defendant SetSail is also a contributory infringer

                                                             COMPLAINT AND JURY DEMAND
                                              -3-                      Case No. 3:20-cv-9148
             Case 3:20-cv-09148-WHA Document 1 Filed 12/17/20 Page 5 of 34



 1   of one or more claims of the ’001 patent, at least because it sells, offers to sell, or imports
 2   into the U.S. a product for use in practicing subject matter claimed in the ’001 patent,
 3   constituting a material part of the invention, knowing the same to be especially made or
 4   especially adapted for use in such infringement, and not a staple article or commodity of
 5   commerce suitable for substantial non-infringing use.
 6         17.    The SetSail Collect module includes the specific functionality of SetSail’s
 7   product offerings that is used to perform the limitations of each asserted claim of the ’001
 8   patent. The SetSail Collect module performs the limitations of each asserted claim
 9   through its default functionality as provided by SetSail and the SetSail Collect module
10   has no substantial non-infringing use. On information and belief, prior to this action
11   SetSail had knowledge of the ’001 patent and intended to cause direct infringement by
12   others, and/or SetSail willfully blinded itself to the existence of the ’001 patent and such
13   infringement.
14         18.    For example, SetSail’s customers that use the SetSail Collect module
15   identified above infringe at least independent claim 8 of the ’001 patent, as set forth in
16   Exhibit E.
17         19.    The non-provisional patent application that led to the ’001 patent was filed
18   with the U.S. Patent and Trademark Office on May 21, 2019, and the patent issued on
19   June 9, 2020. The U.S. Patent Office carefully examined the claims that ultimately
20   issued in the ’001 patent. Consistent with 35 U.S.C. § 282 and the limitations of the
21   claims of the ’001 patent, a person having ordinary skill in the art would understand that
22   each claim of the ’001 patent (independent or dependent) relates to a separate invention
23   distinct from other claims.
24         20.    The U.S. Patent Office considered the claims of the ’001 patent against the
25   background of prior technology to determine if the claims of the ’001 patent identified a
26   patentable advance over prior art systems before issuing the patent. The face of the ’001
27   patent identifies numerous items of prior art from the classifications and many other
28   items of prior art considered in allowing the various claims of the ’001 patent.

                                                               COMPLAINT AND JURY DEMAND
                                                -4-                      Case No. 3:20-cv-9148
             Case 3:20-cv-09148-WHA Document 1 Filed 12/17/20 Page 6 of 34



 1         21.    The claims of the ’001 patent, when viewed as a whole, represent specific
 2   improvements over the prior art and prior existing methods, systems, apparatuses and
 3   articles of manufacture, and were not well known, routine, or conventional at the time of
 4   the invention.
 5         22.    The inventions claimed in the ’001 patent are thus not generically directed to
 6   collecting, analyzing and manipulating data, but rather the claims would be understood
 7   by a person of ordinary skill in the art to recite concrete advancements in the technology
 8   pertaining to a specific method, apparatus and system. The invention thus also cannot be
 9   performed by the human mind.
10         23.    That the above features, when viewed as a whole, were specific
11   improvements over the prior art and prior existing methods, systems, apparatuses and
12   articles of manufacture, and were not well known, routine, or conventional at the time of
13   the invention, is demonstrated, for example, by praise People.ai received for its
14   inventions. For example, People.ai has been described as “employ[ing] the industry’s
15   most sophisticated matching algorithms to ensure that information from sales and
16   marketing activities end up with the right accounts and opportunities in the CRM,” and
17 for “leverag[ing] AI to detect competitor mentions, analyze sentiment, and enrich contact

18 data, helping you identify the best actions to take.” See https://crm.org/news/peopleai-

19   where-humans-and-machines-make-crm-better. People.ai has also been recognized for
20   its “exceptional innovation within the information technology industry” based on the
21   ability of its platform to “help enterprises accelerate time to revenue by automating
22   manual processes and delivering critical intelligence across sales, marketing, customer
23   success, and other go-to-market teams to make them smarter and more efficient.” See
24   https://contentenginellc.com/2019/09/26/peopleai-recognized-by-451-research-as-a-451-
25   firestarter/. Such recognition supports the conclusion that People.ai’s patented
26   technology is not merely based on the generic collection and storing of data, but rather it
27   embodies specific innovations in the area of business intelligence that represent
28   technological improvements to conventional systems and methods.

                                                              COMPLAINT AND JURY DEMAND
                                               -5-                      Case No. 3:20-cv-9148
            Case 3:20-cv-09148-WHA Document 1 Filed 12/17/20 Page 7 of 34



 1         24.   That the above features, when viewed as a whole, were specific
 2 improvements over the prior art and prior existing methods, systems, apparatuses and

 3 articles of manufacture, and were not well known, routine, or conventional at the time of

 4 the invention, is also demonstrated, for example, by copying of the invention by others in

 5 the industry, including, in particular, SetSail.

 6         25.   That the above features, when viewed as a whole, were specific
 7 improvements over the prior art and prior existing methods, systems, apparatuses and

 8 articles of manufacture, and were not well known, routine, or conventional at the time of

 9 the invention, is also demonstrated, for example, by People.ai’s commercial success with

10 its products that embody certain claims of the ’001 patent.

11         26.   A person of ordinary skill in the art would also understand that the claims of
12 the ’001 patent did not pre-empt any field and are not merely directed to methods or

13 systems for recognizing and storing data, but are specific improvements in technology

14 that improve computer functionality.

15         27.   The ’001 patent explains that “due to the large volume of heterogeneous
16 electronic communications transmitted between devices and the challenges of manually

17 entering data, inputting the information regarding each electronic communication into a

18 system of record can be challenging, time consuming, and error prone.” Ex. A at 1:33-

19 37. The ’001 patent further explains that when systems are self-populated, there is

20 potential for error or noncompliance with companies’ data management policies. Id. at

21 1:44-52. The ’001 patent further explains that training a filtering model provides an

22 improvement to such inputting of information and helps prevent errors. Id. at 1:63-2:23.

23         28.   The claims of the ’001 patent address the challenges faced by enterprises
24 with their systems of record by providing systems and methods for filtering a company’s

25 electronic activities such as emails or calendar information using tags and information

26 obtained from such electronic activities. The claimed systems and methods can use a

27 tagging engine or electronic activity parser to determine terms, text, content, or other

28 information in the data or metadata of electronic activities to determine compliance with

                                                             COMPLAINT AND JURY DEMAND
                                              -6-                      Case No. 3:20-cv-9148
             Case 3:20-cv-09148-WHA Document 1 Filed 12/17/20 Page 8 of 34



 1   a filtering policy. Id. at 79:40-67. Additionally, the claimed invention may use logic-
 2   based filtering or heuristics to filter electronic activities that relate to content that contains
 3   characteristics of commonly filtered data, for example, involving government
 4   investigative agencies or protected health information. See id. at 81:64-82:36. The
 5 claimed invention also allows for the use of multiple filtering policies, and the use of a

 6 tagging engine, for example, eliminates the need for re-analysis of content and reduces

 7 the likelihood of error and time of review that would be necessary if performed by a

 8 human. The invention also eliminates the need to repeatedly analyze data when multiple

 9 filters or policies are applied, thus improving the efficiency and accuracy of the system,

10 and reducing the processing power or other resources necessary to conduct an analysis or

11 make an association between a record object and an electronic activity.

12          29.    Therefore, the claims of the ’001 patent, when viewed as a whole, including
13 as an ordered combination, address difficult technical challenges in the field of business

14 analytics, and they embody specific improvements to the systems of record of an

15 enterprise, such as a customer relationship management system, or to systems that

16 maintain, update or analyze CRMs. The claims of the ’001 patent also were not well

17 known, routine, or conventional at the time of the invention, and they represent specific

18 improvements over the prior art and prior existing systems and methods.

19          30.    As would be appreciated by a person having ordinary skill in the art, the
20 separate claims of the ’001 patent also pertain to parsing electronic activities using

21 specific policies and rules that rely upon specific contents of the electronic activity to

22 filter certain categories of information for further analysis or dissemination in the system.

23 Therefore, a person having ordinary skill in the art would recognize that the inventions

24 claimed in the ’001 patent are not generically directed to collecting and filtering data.

25 Rather the claims of the ’001 would be understood by a person having ordinary skill in

26 the art to recite concrete technological advancements pertaining to a specific system for

27 automatically restricting certain electronic activities from being matched with record

28 objects using structured data tags in compliance with certain company and role based

                                                                 COMPLAINT AND JURY DEMAND
                                                 -7-                       Case No. 3:20-cv-9148
             Case 3:20-cv-09148-WHA Document 1 Filed 12/17/20 Page 9 of 34



 1   policies and for automatically matching other electronic activities that do not satisfy
 2 multiple restriction conditions to corresponding record objects in a system of record.

 3         31.    In addition, prior to the ’001 patent, systems of record such as customer
 4   relationship management systems or systems that maintain, update or analyze CRMs did
 5   not allow for the association between electronic activities and data tags, and they did not
 6   allow for the real-time association and filtering of information associated with electronic
 7   activities based on data and metadata stored within the customer relationship
 8   management system. Therefore, a person having ordinary skill in the art would
 9   understand that the ’001 patent and its claims represent concrete and technological
10   improvements to business intelligence systems by allowing for the generating of dynamic
11   associations between record objects and certain electronic activities that do not satisfy
12   certain restriction conditions, and the filtering of targeted content, such as other electronic
13   activities that satisfy one or more restrictions conditions. These concrete improvements
14   include the determination of accurate predictions relating to record objects using data and
15   metadata of certain, authorized electronic activities matched to the record objects, and the
16   presentation of such predictions to business decision makers, making it possible for the
17   enterprise to obtain benefits of the data stored within its systems of record that could not
18   be obtained using conventional systems, while limiting the amount of data stored in the
19   systems of record, thereby improving memory resource utilization and reducing the risk
20   of damages resulting from a data breach of the systems of record.
21         32.    A person having ordinary skill in the art would understand that the separate
22   claims in the ’001 patent also did not pre-empt any field, but are highly specific and
23   technical improvements to a system of record such as a customer relationship
24   management system or to a system that maintains, updates or analyzes CRMs. A person
25   having ordinary skill in the art would also recognize that the claims of the ’001 also do
26   not relate to implementation of a business method on a general purpose computer, but are
27   improvements to systems of record based on the matching of electronic activities to
28   record objects.

                                                               COMPLAINT AND JURY DEMAND
                                                -8-                      Case No. 3:20-cv-9148
           Case 3:20-cv-09148-WHA Document 1 Filed 12/17/20 Page 10 of 34



 1        33.    The claims of the ’001 patent are also directed to specific improvements in
 2 computer functionality. Among other things, the claimed inventions improve

 3 functionality of systems of record such as customer relationship management systems by

 4 determining real time relationships between electronic activities and dynamically

 5 providing data and metadata information and other information from electronic activities.

 6 The claimed inventions provide a device which continuously and consistently provides

 7 insights regarding business operations and can make real-time updates to filtering

 8 decisions of electronic activities. The claimed inventions also provide a device that can

 9 intelligently determine relationships within sets of data, thus improving efficiency.

10        34.    These noted improvements over the prior art represent meaningful
11 limitations and/or inventive concepts based upon the state of the art at the time of

12 invention of the ’001 patent. Further, including in view of these specific improvements,

13 the inventions claimed in the ’001 patent, when viewed as a whole, are not routine, well-

14 understood, conventional, generic, existing, commonly used, well-known, previously

15 known, or typical, including because until the inventions of the claims of the ’001 patent,

16 such improvements to systems of record such as customer relationship management

17 systems did not exist in the field.

18        35.    The inventions claimed in the ’001 patent are necessarily rooted in computer
19 technology, and they comprise technological improvements over prior technologies in

20 order to provide new functionality and overcome inefficiencies, including those noted

21 above. The claimed solutions amount to an inventive concept for the particular problems

22 and inefficiencies noted above.

23        36.    People.ai has sustained damages as a result of SetSail’s direct and/or indirect
24 infringement of the ’001 patent identified herein and SetSail is liable for such damages in

25 this action, including pre-suit damages.

26        37.    People.ai has no adequate remedy at law for SetSail’s continued
27 infringement of the ’001 patent such that the Court must enjoin SetSail from further acts

28 of infringement.

                                                            COMPLAINT AND JURY DEMAND
                                              -9-                     Case No. 3:20-cv-9148
             Case 3:20-cv-09148-WHA Document 1 Filed 12/17/20 Page 11 of 34



 1         38.    On information and belief, SetSail’s direct and/or indirect infringement of
 2 the ’001 patent is and has been willful and deliberate, justifying increased damages under

 3 35 U.S.C. § 284. As stated above, SetSail knew of the ’001 patent and its infringement

 4 before this suit was filed, SetSail has continued to infringe the ’001 patent after such

 5 knowledge, and SetSail knew or should have known that its conduct infringed the ’001

 6 patent.

 7         39.    In addition, SetSail’s conduct in infringing the ’001 patent is exceptional and
 8 entitles People.ai to an award of attorneys’ fees and costs incurred in prosecuting this

 9 action under 35 U.S.C. § 285.

10                                           COUNT II
11                    INFRINGEMENT OF U.S. PATENT NO. 10,565,229
12         40.    People.ai repeats and realleges the foregoing paragraphs.
13         41.    Defendant SetSail has directly and/or indirectly infringed one or more
14   claims of the ’229 patent, in violation of one or more subsections of 35 U.S.C. §271 –
15   including at least one or more of subsections §271(a), (b), (c), (f) and (g) – by making,
16   using, importing, selling, and/or offering to sell products covered by one or more claims
17   of the ’229 patent within the United States, and/or by contributing to or inducing such
18   infringement.
19         42.    SetSail has known of the Patents-in-Suit and its infringement of the ’229
20   patent at least as early as October 12, 2020 when it received correspondence from
21   People.ai concerning its infringement. SetSail received further correspondence from
22   People.ai concerning its infringement of the ’229 patent on or about November 4, 2020,
23   and November 18, 2020.
24         43.    SetSail’s direct infringements – and/or the direct infringements of others, for
25 which SetSail would be liable as an indirect infringer – satisfy all the limitations of one or

26 more claims of the ’229 patent, either literally or by equivalents. A preliminary,

27 exemplary claim chart comparing the SetSail Collect module to exemplary claim 19 of

28   the ’229 patent is attached as Exhibit F.

                                                              COMPLAINT AND JURY DEMAND
                                                 -10-                   Case No. 3:20-cv-9148
            Case 3:20-cv-09148-WHA Document 1 Filed 12/17/20 Page 12 of 34



 1         44.    Defendant SetSail is liable as a direct infringer because it has made, used,
 2   sold, offered to sell, or imported into the U.S., products or services that are within the
 3   scope of one or more claims of the ’229 patent and/or Defendant SetSail has made, used,
 4   sold, offered to sell, or imported into the U.S. products made by methods claimed in the
 5   ’229 patent, including at least the SetSail Collect module.
 6         45.    Defendant SetSail is liable as an indirect infringer for the direct infringement
 7   of others that have made, used, sold or offered to sell, or imported into the U.S., products
 8   or services that are within the scope of one or more claims of the ’229 patent and/or that
 9   have made, used, sold, offered to sell, or imported into the U.S., products made by
10   methods claimed in the ’229 patent.
11         46.    On information and belief, defendant SetSail has actively induced
12   infringement of the ’229 patent, at least by intentionally encouraging the direct
13   infringement of one or more claims of the ’229 patent by customers and their employees,
14   partners, and/or others. On information and belief, prior to this action, SetSail had
15   knowledge of and intended to cause direct infringement by others and/or SetSail willfully
16   blinded itself to the existence of the ’229 patent and such infringement. SetSail provides
17   instructions, user manuals, advertising, and/or marketing materials which facilitate,
18   direct, or encourage such infringing use with knowledge thereof.
19         47.    On information and belief, defendant SetSail is also a contributory infringer
20   of one or more claims of the ’229 patent, at least because it sells, offers to sell, or imports
21   into the U.S. a product for use in practicing subject matter claimed in the ’229 patent,
22   constituting a material part of the invention, knowing the same to be especially made or
23   especially adapted for use in such infringement, and not a staple article or commodity of
24   commerce suitable for substantial non-infringing use.
25         48.    The SetSail Collect module includes the specific functionality of SetSail’s
26   product offerings that is used to perform the limitations of each asserted claim of the ’229
27   patent. The SetSail Collect module performs the limitations of each asserted claim
28   through its default functionality as provided by SetSail and the SetSail Collect module

                                                               COMPLAINT AND JURY DEMAND
                                               -11-                      Case No. 3:20-cv-9148
            Case 3:20-cv-09148-WHA Document 1 Filed 12/17/20 Page 13 of 34



 1   has no substantial non-infringing use. On information and belief, prior to this action
 2   SetSail had knowledge of the ’229 patent and intended to cause direct infringement by
 3   others, and/or SetSail willfully blinded itself to the existence of the ’229 patent and such
 4   infringement.
 5         49.    For example, SetSail’s customers that use the SetSail Collect module
 6   identified above infringe at least independent claim 19 of the ’229 patent, as set forth in
 7   Exhibit F.
 8         50.    The non-provisional patent application that led to the ’229 patent was filed
 9   with the U.S. Patent and Trademark Office on December 7, 2018, and the patent issued
10   on February 18, 2020. The U.S. Patent Office carefully examined the claims that
11   ultimately issued in the ’229 patent. Consistent with 35 U.S.C. § 282 and the limitations
12   of the claims of the ’229 patent, a person having ordinary skill in the art would
13   understand that each claim of the ’229 patent (independent or dependent) relates to a
14   separate invention distinct from other claims.
15         51.    The U.S. Patent Office considered the claims of the ’229 patent against the
16   background of prior technology to determine if the claims of the ’229 patent identified a
17   patentable advance over prior art systems before issuing the patent. The face of the ’229
18   patent identifies numerous items of prior art from the classifications and many other
19   items of prior art considered in allowing the various claims of the ’229 patent.
20         52.    The claims of the ’229 patent, when viewed as a whole, represent specific
21   improvements over the prior art and prior existing methods, systems, apparatuses and
22   articles of manufacture, and were not well known, routine, or conventional at the time of
23   the invention.
24         53.    The inventions claimed in the ’229 patent are thus not generically directed to
25   collecting, analyzing and manipulating data, but rather the claims would be understood
26   by a person of ordinary skill in the art to recite concrete advancements in the technology
27   pertaining to a specific method, apparatus and system. The invention thus also cannot be
28   performed by the human mind.

                                                              COMPLAINT AND JURY DEMAND
                                               -12-                     Case No. 3:20-cv-9148
            Case 3:20-cv-09148-WHA Document 1 Filed 12/17/20 Page 14 of 34



 1         54.   That the above features, when viewed as a whole, were specific
 2 improvements over the prior art and prior existing methods, systems, apparatuses and

 3 articles of manufacture, and were not well known, routine, or conventional at the time of

 4 the invention, is demonstrated, for example, by praise People.ai received for its invention,

 5 as noted above.

 6         55.   That the above features, when viewed as a whole, were specific
 7 improvements over the prior art and prior existing methods, systems, apparatuses and

 8 articles of manufacture, and were not well known, routine, or conventional at the time of

 9 the invention, is also demonstrated, for example, by copying of the invention by others in

10 the industry, including, in particular, SetSail.

11         56.   That the above features, when viewed as a whole, were specific
12 improvements over the prior art and prior existing methods, systems, apparatuses and

13 articles of manufacture, and were not well known, routine, or conventional at the time of

14 the invention, is also demonstrated, for example, by People.ai’s commercial success with

15 its products that embody certain claims of the ’229 patent.

16         57.   A person of ordinary skill in the art would understand that the claims of the
17 ’229 patent did not pre-empt any field and are not merely directed to methods or systems

18 for recognizing and storing data, but are specific improvements in technology that

19 improve computer functionality.

20         58.   The ’229 patent explains that “Enterprises and other companies spend
21 significant amount of resources to maintain and update one or more systems of records,”

22 for example customer relationship management (CRM) systems, enterprise resource

23 planning (ERP) systems, document management systems, applicant tracking systems, and

24 other systems. Ex. B at 49:37-39. The ’229 patent further explains that such systems are

25 typically updated manually and in a manner that does not reflect all of the data available

26 to the enterprise, or “the information that is updated into the systems of records can be

27 incorrect due to human error, or in some cases, malicious intent.” Id. at 49:44-46. The

28 ’229 patent further explains that such information may otherwise be outdated, incorrect

                                                            COMPLAINT AND JURY DEMAND
                                              -13-                    Case No. 3:20-cv-9148
            Case 3:20-cv-09148-WHA Document 1 Filed 12/17/20 Page 15 of 34



 1   or incomplete. Id. at 49:48-51.
 2         59.    The claims of the ’229 patent address specific challenges faced by
 3 enterprises with their systems of record by providing systems and methods for

 4 automatically and dynamically matching electronic activities such as emails or calendar

 5 events directly to record objects of an enterprise’s systems of records. The ’229 patent

 6 explains that “as electronic activities are exchanged between users, these electronic

 7 activities can be parsed to not only update a node graph [], but further update shadow

 8 record objects for one or more systems of records of enterprises that have provided access

 9 to such systems of record” to a data processing system. Id. at 49:62-66. The ’229 patent

10 also provides that “the electronic activities can be used to directly update the one or more

11 systems of records of the enterprises without first updating a shadow record object.” Id.

12 at 50:5-7. Finally, the ’229 patent provides that “the linked electronic activities can be

13 stored in association with one or more record objects to which the electronic activity is

14 linked in a system of record” because “linking the electronic activities to the record

15 objects can provide context to the electronic activities.” Id. at 50:28-36. Such context

16 may be “direct” context, including for example what happened in the electronic activity

17 or record object, who was involved in the electronic activity or record object, or

18 identifying the contact, node, person, or business process to which the electronic activity

19 or record object should be assigned. Id. at 50:30-36. Such context also may be

20 “indirect,” such as why the electronic activity occurred. Id. at 50:36-44.

21         60.    The various claims of the ’229 patent are directed to specific policy-based
22 approaches to storing such associations between a record object and an electronic activity

23 that include, for example, determining a data source provider associated with an

24 electronic activity, identifying a system of record corresponding to the data source

25 provider, and identifying the sender and recipients of an electronic activity. The claims

26 further recite determining that an electronic activity is to be matched to a first set of

27 record objects based on filtering rules of a first policy, then identifying a first set of

28 candidate record objects to which to match the electronic activity based on a second

                                                               COMPLAINT AND JURY DEMAND
                                               -14-                      Case No. 3:20-cv-9148
            Case 3:20-cv-09148-WHA Document 1 Filed 12/17/20 Page 16 of 34



 1   policy including rules for identifying one or more record objects based on an object field
 2   value that includes identifying one or more recipients, and finally identifying a second set
 3   of candidate record objects to which to match the electronic activity based on the second
 4   policy including rules for identifying one or more record objects that include identifying
 5   the sender of the electronic activity. By applying multiple filtering policies and sets of
 6   rules, the systems and methods claimed in the ’229 patent are able to instantly and
 7   intelligently associate candidate record objects with electronic activities.
 8         61.    Therefore, the claims of the ’229 patent, when viewed as a whole, including
 9   as an ordered combination, address difficult technical challenges in the field of business
10   analytics, and they embody specific improvements to the systems of record of an
11   enterprise, such as a customer relationship management system or to systems that
12   maintain, update or analyze CRMs. The claims of the ’229 patent were also not well
13   known, routine, or conventional at the time of the invention, and they represent specific
14   improvements over the prior art and prior existing systems and methods.
15         62.    As would be appreciated by a person having ordinary skill in the art, the
16   separate claims of the ’229 patent also pertain to storing an association between a
17   candidate record object and an electronic activity based on multiple specific policies and
18   rules that rely upon specific contents of the electronic activity and the candidate record
19   object. Therefore, a person having ordinary skill in the art would recognize that the
20   inventions claimed in the ’229 patent are not generically directed to collecting data and
21   making a calculation. Rather the claims of the ‘229 would be understood by a person
22   having ordinary skill in the art to recite concrete technological advancements pertaining
23   to a system for storing an association between a candidate record object and an electronic
24   activity in a specific manner that includes applying multiple sets of rules and filtering
25   policies, such that the data from the record object and the electronic activity matched to
26   the record object are both accessible to the system.
27         63.    In addition, prior to the ’229 patent, systems of record such as customer
28   relationship management systems did not allow for such context-aware association

                                                               COMPLAINT AND JURY DEMAND
                                               -15-                      Case No. 3:20-cv-9148
            Case 3:20-cv-09148-WHA Document 1 Filed 12/17/20 Page 17 of 34



 1   between record objects and electronic activities, and they did not allow for the intelligent
 2   and instantaneous matching of record objects and electronic activities in the manner that
 3 is claimed. Therefore, a person having ordinary skill in the art would understand that the

 4 ’229 patent and its claims represent concrete and technological improvements to business

 5   intelligence systems by allowing for the generating of dynamic associations between
 6   record objects and electronic activities. These concrete improvements include the
 7   generation of associations based on multiple specific rules and policies, and the
 8   generation of associations based on direct and indirect context, making it possible for the
 9   enterprise to make valuable connections between electronic activities and record objects
10   that could not be made in the prior art.
11         64.    A person having ordinary skill in the art would understand that the separate
12   claims in the ’229 patent also did not pre-empt any field, but are highly specific and
13   technical improvements to a system of record such as a customer relationship
14   management system. A person having ordinary skill in the art would also recognize that
15   the claims of the ’229 do not relate to implementation of a business method on a general
16   purpose computer, but are improvements to systems of record based on specific
17   approaches for matching of electronic activities to record objects utilizing the recited
18   rules and filtering policies.
19         65.    The claims of the ’229 patent are also directed to specific improvements in
20 computer functionality. Among other things, the claimed inventions improve

21 functionality of systems of record such as customer relationship management systems or

22 to systems that maintain, update or analyze CRMs by determining real time relationships

23 between electronic activities and record objects and dynamically providing connections

24   between electronic activities and record objects based on direct and indirect context.
25   Thus, the claimed inventions provide a system that can intelligently infer relationships
26   within sets of data, thus improving efficiency. The claimed inventions also improve
27   computer efficiency and reduce resource consumption, for example by allowing multiple
28   updates to a CRM dynamically without the need to run multiple individual searches

                                                              COMPLAINT AND JURY DEMAND
                                                -16-                    Case No. 3:20-cv-9148
             Case 3:20-cv-09148-WHA Document 1 Filed 12/17/20 Page 18 of 34



 1   across databases.
 2         66.    These noted improvements over the prior art represent meaningful
 3   limitations and/or inventive concepts based upon the state of the art at the time of
 4   invention of the ’229 patent. Further, including in view of these specific improvements,
 5   the inventions claimed in the ’229 patent, when viewed as a whole, are not routine, well-
 6   understood, conventional, generic, existing, commonly used, well-known, previously
 7   known, or typical, including because until the inventions of the claims of the ’229 patent,
 8   such improvements to systems of record such as customer relationship management
 9   systems did not exist in the field.
10         67.    The inventions claimed in the ’229 patent are necessarily rooted in computer
11   technology, and they comprise technological improvements over prior technologies in
12   order to provide new functionality and overcome inefficiencies, including those noted
13   above. The claimed solutions amount to an inventive concept for the particular problems
14   and inefficiencies noted above.
15         68.    People.ai has sustained damages as a result of SetSail’s direct and/or indirect
16 infringement of the ’229 patent identified herein and SetSail is liable for such damages in

17 this action, including pre-suit damages.

18         69.    People.ai has no adequate remedy at law for SetSail’s continued
19   infringement of the ’229 patent such that the Court must enjoin SetSail from further acts
20   of infringement.
21         70.    On information and belief, SetSail’s direct and/or indirect infringement of
22 the ’229 patent is and has been willful and deliberate, justifying increased damages under

23 35 U.S.C. § 284. As stated above, SetSail knew of the ’229 patent and its infringement

24 before this suit was filed, SetSail has continued to infringe the ’229 patent after such

25 knowledge, and SetSail knew or should have known that its conduct infringed the ’229

26 patent.

27         71.    In addition, SetSail’s conduct in infringing the ’229 patent is exceptional and
28 entitles People.ai to an award of attorneys’ fees and costs incurred in prosecuting this

                                                              COMPLAINT AND JURY DEMAND
                                              -17-                      Case No. 3:20-cv-9148
            Case 3:20-cv-09148-WHA Document 1 Filed 12/17/20 Page 19 of 34



 1   action under 35 U.S.C. § 285.
 2                                          COUNT III
 3                    INFRINGEMENT OF U.S. PATENT NO. 10,496,634
 4         72.    People.ai repeats and realleges the foregoing paragraphs.
 5         73.    Defendant SetSail has directly and/or indirectly infringed one or more
 6   claims of the ’634 patent, in violation of one or more subsections of 35 U.S.C. §271 –
 7   including at least one or more of subsections §271(a), (b), (c), (f) and (g) – by making,
 8   using, importing, selling, and/or offering to sell products covered by one or more claims
 9   of the ’634 patent within the United States, and/or by contributing to or inducing such
10   infringement.
11         74.    SetSail has known of the Patents-in-Suit and its infringement of the ’634
12   patent at least as early as October 12, 2020 when it received correspondence from
13   People.ai concerning its infringement. SetSail received further correspondence from
14   People.ai concerning its infringement of the ’634 patent on or about November 4, 2020,
15   and November 18, 2020.
16         75.    SetSail’s direct infringements – and/or the direct infringements of others, for
17 which SetSail would be liable as an indirect infringer – satisfy all the limitations of one or

18 more claims of the ’634 patent, either literally or by equivalents. A preliminary,

19 exemplary claim chart comparing the SetSail Collect and SetSail Discover modules to

20 exemplary claim 10 of the ’634 patent is attached as Exhibit G.

21         76.    Defendant SetSail is liable as a direct infringer because it has made, used,
22 sold, offered to sell, or imported into the U.S., products or services that are within the

23 scope of one or more claims of the ’634 patent and/or Defendant SetSail has made, used,

24 sold, offered to sell, or imported into the U.S. products, made by methods claimed in the

25 ’634 patent, including at least the SetSail Collect and/or SetSail Discover modules.

26         77.    Defendant SetSail is liable as an indirect infringer for the direct infringement
27 of others that have made, used, sold or offered to sell, or imported into the U.S., products

28 or services that are within the scope of one or more claims of the ’634 patent and/or that

                                                              COMPLAINT AND JURY DEMAND
                                              -18-                      Case No. 3:20-cv-9148
            Case 3:20-cv-09148-WHA Document 1 Filed 12/17/20 Page 20 of 34



 1   have made, used, sold, offered to sell, or imported into the U.S., products made by
 2   methods claimed in the ’634 patent.
 3         78.    On information and belief, defendant SetSail has actively induced
 4 infringement of the ’634 patent, at least by intentionally encouraging the direct

 5 infringement of one or more claims of the ’634 patent by customers and their employees,

 6 partners, and/or others. On information and belief, prior to this action, SetSail had

 7 knowledge of and intended to cause direct infringement by others and/or SetSail willfully

 8 blinded itself to the existence of the ’634 patent and such infringement. SetSail provides

 9 instructions, user manuals, advertising, and/or marketing materials which facilitate,

10 direct, or encourage such infringing use with knowledge thereof.

11         79.    On information and belief, defendant SetSail is also a contributory infringer
12 of one or more claims of the ’634 patent, at least because it sells, offers to sell, or imports

13 into the U.S. a product for use in practicing subject matter claimed in the ’634 patent,

14 constituting a material part of the invention, knowing the same to be especially made or

15   especially adapted for use in such infringement, and not a staple article or commodity of
16   commerce suitable for substantial non-infringing use. The SetSail Collect and/or SetSail
17   Discover modules include the specific functionality of SetSail’s product offerings that is
18   used to perform the limitations of each asserted claim of the ’634 patent. The SetSail
19   Collect and/or SetSail Discover modules perform the limitations of each asserted claim
20   through their default functionality as provided by SetSail and the SetSail Collect and/or
21   SetSail Discover modules have no substantial non-infringing use. On information and
22   belief, prior to this action SetSail had knowledge of the ’634 patent and intended to cause
23   direct infringement by others, and/or SetSail willfully blinded itself to the existence of the
24   ’634 patent and such infringement.
25         80.    For example, SetSail’s customers that use the SetSail Collect and SetSail
26   Discover modules identified above infringe at least independent claim 10 of the ’634
27   patent, as set forth in the Exhibit G.
28         81.    The non-provisional patent application that led to the ’634 patent was filed

                                                               COMPLAINT AND JURY DEMAND
                                               -19-                      Case No. 3:20-cv-9148
            Case 3:20-cv-09148-WHA Document 1 Filed 12/17/20 Page 21 of 34



 1   with the U.S. Patent and Trademark Office on April 29, 2019, and the patent issued on
 2   December 3, 2019. The U.S. Patent Office carefully examined the claims that ultimately
 3 issued as the ’634 patent. Consistent with 35 U.S.C. § 282 and the limitations of the

 4 claims of the ’634 patent, a person having ordinary skill in the art would understand that

 5 each claim of the ’634 patent (independent or dependent) relates to a separate invention

 6   distinct from other claims.
 7         82.    The U.S. Patent Office considered the claims of the ’634 patent against the
 8   background of prior technology to determine if the claims of the ’634 patent identified a
 9   patentable advance over prior art systems before issuing the patent. The face of the ’634
10   patent identifies numerous items of prior art from the classifications and many other
11   items of prior art considered in allowing the various claims of the ’634 patent.
12         83.    The claims of the ’634 patent, when viewed as a whole, represent specific
13   improvements over the prior art and prior existing methods, systems, apparatuses and
14   articles of manufacture, and were not well known, routine, or conventional at the time of
15   the invention.
16         84.    The inventions claimed in the ’634 patent are thus not generically directed to
17   collecting, analyzing and manipulating data, but rather the claims would be understood
18   by a person of ordinary skill in the art to recite concrete advancements in the technology
19   pertaining to a specific method, apparatus and system. The invention thus also cannot be
20   performed by the human mind.
21         85.    That the above features, when viewed as a whole, were specific
22   improvements over the prior art and prior existing methods, systems, apparatuses and
23   articles of manufacture, and were not well known, routine, or conventional at the time of
24   the invention, is demonstrated, for example, by praise People.ai received for its invention,
25   as noted above.
26         86.    That the above features, when viewed as a whole, were specific
27 improvements over the prior art and prior existing methods, systems, apparatuses and

28 articles of manufacture, and were not well known, routine, or conventional at the time of

                                                             COMPLAINT AND JURY DEMAND
                                              -20-                     Case No. 3:20-cv-9148
            Case 3:20-cv-09148-WHA Document 1 Filed 12/17/20 Page 22 of 34



 1   the invention, is also demonstrated, for example, by copying of the invention by others in
 2   the industry, including, in particular, SetSail.
 3         87.    That the above features, when viewed as a whole, were specific
 4 improvements over the prior art and prior existing methods, systems, apparatuses and

 5 articles of manufacture, and were not well known, routine, or conventional at the time of

 6 the invention, is also demonstrated, for example, by People.ai’s commercial success with

 7 its products that embody certain claims of the ’634 patent.

 8         88.    A person of ordinary skill in the art would understand that the claims of the
 9 ’634 patent did not pre-empt any field and are not merely directed to methods or systems

10 for recognizing and storing data, but are specific improvements in technology that

11 improve computer functionality.

12         89.    The ’634 patent explains that “Enterprises and other companies spend
13 significant amount of resources to maintain and update one or more systems of records,”

14 such as CRM systems, enterprise resource planning (ERP) systems, document

15 management systems, applicant tracking systems, and other systems. Ex. C at 177:19-24.

16 The ’634 patent further explains that such systems are typically updated manually and in

17 a manner that does not reflect all of the data available to the enterprise, resulting in

18 incorrect and outdated information. Id. at 177:26-31. The ’634 patent further explains

19 that enterprises may use systems of record to make projections or predictions with respect

20 to business processes and such projections or predictions may likewise be inaccurate if

21 the data on which they rely is out of data or incorrect. Id. at 177:31-35.

22         90.    The claims of the ’634 patent address the challenges faced by enterprises
23 with their systems of record by providing systems and methods for linking a company’s

24 electronic activities such as emails or calendar information to a company’s systems of

25 record and using information obtained from such electronic activities to determine a

26 “completion score” for a business opportunity. Such completion scores are determined

27 dynamically based on timestamped information from the company’s records and other

28 information such as the role, the title or the department of an individual who is identified

                                                              COMPLAINT AND JURY DEMAND
                                                -21-                    Case No. 3:20-cv-9148
            Case 3:20-cv-09148-WHA Document 1 Filed 12/17/20 Page 23 of 34



 1   in an electronic activity. Id. at 184:26-61. For example, the completion score may be
 2   determined using an enrichment module, using time distributions of certain electronic
 3   activities, or based on one or more heuristics or machine learning policies. Id.
 4         91.    Therefore, the claims of the ’634 patent, when viewed as a whole, including
 5   as an ordered combination, address difficult technical challenges in the field of business
 6   analytics, and they embody specific improvements to the systems of record of an
 7   enterprise, such as a customer relationship management system or to systems that
 8   maintain, update or analyze CRMs. The claims of the ’634 patent were also not well
 9   known, routine, or conventional at the time of the invention, and they represent specific
10   improvements over the prior art and prior existing systems and methods.
11         92.    As would be appreciated by a person having ordinary skill in the art, the
12   separate claims of the ’634 patent also pertain to calculating a completion score based on
13   constantly changing variables that may be aggregated and compared for the purposes of,
14   for example, predicting the likelihood of the completion or occurrence of a certain
15   revenue generating event for a business. Therefore, a person having ordinary skill in the
16   art would recognize that the inventions claimed in the ’634 patent are not generically
17   directed to collecting data and making a calculation. Rather the claims of the ‘634 would
18   be understood by a person having ordinary skill in the art to recite concrete technological
19   advancements pertaining to a specific system for computing a completion score and
20   storing an association between a record object and a completion score using electronic
21   activities that have been matched to record objects in a specific manner, including using
22   timestamp data and information derived from the electronic activity.
23         93.    In addition, prior to the ’634 patent, systems of record such as customer
24   relationship management systems or systems that maintain, update or analyze CRMs did
25   not allow for the association between record objects and completion scores, and they did
26   not allow for the prediction of revenue generating events based on real-time data stored
27   within the customer relationship management system. Therefore, a person having
28   ordinary skill in the art would understand that the ’634 patent and its claims represent

                                                              COMPLAINT AND JURY DEMAND
                                              -22-                      Case No. 3:20-cv-9148
            Case 3:20-cv-09148-WHA Document 1 Filed 12/17/20 Page 24 of 34



 1   concrete and technological improvements to business intelligence systems by allowing
 2   for the generating of dynamic associations between record objects and completion scores.
 3   These concrete improvements include the determination of accurate predictions of
 4   revenue generating events, and the presentation of such predictions to business decision
 5   makers, making it possible for the enterprise to obtain the benefit of the data within its
 6   systems of record without having to access servers on which the electronic activities
 7   matched to the record objects are stored.
 8         94.    A person having ordinary skill in the art would understand that the separate
 9 claims in the ’634 patent also did not pre-empt any field, but are highly specific and

10 technical improvements to a system of record such as a CRM, or to systems that

11 maintain, update or analyze CRMs. A person having ordinary skill in the art would also

12 recognize that the claims of the ’634 also do not relate to implementation of a business

13 method on a general purpose computer, but are improvements to systems of record or to

14 systems that maintain, update or analyze CRMs based on the matching of electronic

15 activities to record objects.

16         95.    The claims of the ’634 patent are also directed to specific improvements in
17 computer functionality. Among other things, the claimed inventions improve

18 functionality of systems of record such as customer relationship management systems or

19 to systems that maintain, update or analyze CRMs by determining real time relationships

20 between electronic activities and record objects and dynamically providing feedback

21   utilizing time-stamps and other information from electronic activities. The claimed
22   inventions provide a device which continuously and consistently provides insights
23   regarding business operations and can make real-time recommendations and predictions
24   as to how business performance targets can be achieved. The claimed inventions also
25   provide a device that can intelligently infer relationships within sets of data, thus
26   improving efficiency.
27         96.    These noted improvements over the prior art represent meaningful
28   limitations and/or inventive concepts based upon the state of the art at the time of

                                                               COMPLAINT AND JURY DEMAND
                                               -23-                      Case No. 3:20-cv-9148
             Case 3:20-cv-09148-WHA Document 1 Filed 12/17/20 Page 25 of 34



 1   invention of the ’634 patent. Further, at least in view of these specific improvements, the
 2   inventions claimed in the ’634 patent, when viewed as a whole, are not routine, well-
 3 understood, conventional, generic, existing, commonly used, well-known, previously

 4 known, or typical, including because until the inventions of the claims of the ’634 patent,

 5 such improvements to systems of record such as customer relationship management

 6 systems did not exist in the field.

 7         97.    The inventions claimed in the ’634 patent are necessarily rooted in computer
 8 technology, and they comprise technological improvements over prior technologies in

 9 order to provide new functionality and overcome inefficiencies, including those noted

10 above. The claimed solutions amount to an inventive concept for the particular problems

11 and inefficiencies noted above.

12         98.    People.ai has sustained damages as a result of SetSail’s direct and/or indirect
13 infringement of the ’634 patent identified herein and SetSail is liable for such damages in

14 this action, including pre-suit damages.

15         99.    People.ai has no adequate remedy at law for SetSail’s continued
16 infringement of the ’634 patent such that the Court must enjoin SetSail from further acts

17 of infringement.

18         100. On information and belief, SetSail’s direct and/or indirect infringement of
19 the ’634 patent is and has been willful and deliberate, justifying increased damages under

20 35 U.S.C. § 284. As stated above, SetSail knew of the ’634 patent and its infringement

21 before this suit was filed, SetSail has continued to infringe the ’634 patent after such

22 knowledge, and SetSail knew or should have known that its conduct infringed the ’634

23 patent.

24         101. In addition, SetSail’s conduct in infringing the ’634 patent is exceptional and
25 entitles People.ai to an award of attorneys’ fees and costs incurred in prosecuting this

26 action under 35 U.S.C. § 285.

27 ///

28 ///

                                                             COMPLAINT AND JURY DEMAND
                                              -24-                     Case No. 3:20-cv-9148
            Case 3:20-cv-09148-WHA Document 1 Filed 12/17/20 Page 26 of 34



 1                                           COUNT IV
 2                    INFRINGEMENT OF U.S. PATENT NO. 10,657,129
 3         102. People.ai repeats and realleges the foregoing paragraphs.
 4         103. Defendant SetSail has directly and/or indirectly infringed one or more
 5   claims of the ’129 patent, in violation of one or more subsections of 35 U.S.C. §271 –
 6   including at least one or more of subsections §271(a), (b), (c), (f) and (g) – by making,
 7   using, importing, selling, and/or offering to sell products covered by one or more claims
 8   of the ’129 patent within the United States, and/or by contributing to or inducing such
 9   infringement.
10         104. SetSail has known of the Patents-in-Suit and its infringement of the ’129
11   patent at least as early as October 12, 2020 when it received correspondence from
12   People.ai concerning its infringement. SetSail received further correspondence from
13   People.ai concerning its infringement of the ’129 patent on or about November 4, 2020,
14   and November 18, 2020.
15         105. SetSail’s direct infringements – and/or the direct infringements of others, for
16 which SetSail would be liable as an indirect infringer – satisfy all the limitations of one or

17 more claims of the ’129 patent, either literally or by equivalents. A preliminary,

18 exemplary claim chart comparing the SetSail Collect module to exemplary claim 20 of

19   the ’129 patent is attached as Exhibit H.
20         106. Defendant SetSail is liable as a direct infringer because it has made, used,
21   sold, offered to sell, or imported into the U.S., products or services that are within the
22   scope of one or more claims of the ’129 patent and/or Defendant SetSail has made, used,
23   sold, offered to sell, or imported into the U.S. products, made by methods claimed in the
24   ’129 patent, including at least the SetSail Collect module.
25         107. Defendant SetSail is liable as an indirect infringer for the direct infringement
26   of others that have made, used, sold or offered to sell, or imported into the U.S., products
27   or services that are within the scope of one or more claims of the ’129 patent and/or that
28   have made, used, sold, offered to sell, or imported into the U.S., products made by

                                                               COMPLAINT AND JURY DEMAND
                                                 -25-                    Case No. 3:20-cv-9148
            Case 3:20-cv-09148-WHA Document 1 Filed 12/17/20 Page 27 of 34



 1   methods claimed in the ’129 patent.
 2         108. On information and belief, defendant SetSail has actively induced
 3 infringement of the ’129 patent, at least by intentionally encouraging the direct

 4 infringement of one or more claims of the ’129 patent by customers and their employees,

 5 partners, and/or others. On information and belief, prior to this action, SetSail had

 6 knowledge of and intended to cause direct infringement by others and/or SetSail willfully

 7 blinded itself to the existence of the ’129 patent and such infringement. SetSail provides

 8 instructions, user manuals, advertising, and/or marketing materials which facilitate,

 9 direct, or encourage such infringing use with knowledge thereof.

10         109. On information and belief, defendant SetSail is also a contributory infringer
11 of one or more claims of the ’129 patent, at least because it sells, offers to sell, or imports

12 into the U.S. a product for use in practicing subject matter claimed in the ’129 patent,

13 constituting a material part of the invention, knowing the same to be especially made or

14   especially adapted for use in such infringement, and not a staple article or commodity of
15   commerce suitable for substantial non-infringing use.
16         110. The SetSail Collect module includes the specific functionality of SetSail’s
17   product offerings that is used to perform the limitations of each asserted claim of the ’129
18   patent. The SetSail Collect module performs the limitations of each asserted claim
19   through its default functionality as provided by SetSail and the SetSail Collect module
20   has no substantial non-infringing use. On information and belief, prior to this action
21   SetSail had knowledge of the ’129 patent and intended to cause direct infringement by
22   others, and/or SetSail willfully blinded itself to the existence of the ’129 patent and such
23   infringement.
24         111. For example, SetSail’s customers that use the SetSail Collect module
25   identified above infringe at least independent claim 20 of the ’129 patent, as set forth in
26   Exhibit H.
27         112. The non-provisional patent application that led to the ’129 patent was filed
28   with the U.S. Patent and Trademark Office on December 31, 2018, and the patent issued

                                                              COMPLAINT AND JURY DEMAND
                                               -26-                     Case No. 3:20-cv-9148
            Case 3:20-cv-09148-WHA Document 1 Filed 12/17/20 Page 28 of 34



 1   on May 19, 2020. The U.S. Patent Office carefully examined the claims that ultimately
 2   issued in the ’129 patent. Consistent with 35 U.S.C. § 282 and the limitations of the
 3   claims of the ’129 patent, a person having ordinary skill in the art would understand that
 4   each claim of the ’129 patent (independent or dependent) relates to a separate invention
 5   distinct from other claims.
 6         113. The U.S. Patent Office considered the claims of the ’129 patent against the
 7   background of prior technology to determine if the claims of the ’129 patent identified a
 8   patentable advance over prior art systems before issuing the patent. The face of the ’129
 9   patent identifies numerous items of prior art from the classifications and many other
10   items of prior art considered in allowing the various claims of the ’129 patent.
11         114. The claims of the ’129 patent, when viewed as a whole, represent specific
12   improvements over the prior art and prior existing methods, systems, apparatuses and
13   articles of manufacture, and were not well known, routine, or conventional at the time of
14   the invention.
15         115. The inventions claimed in the ’129 patent are thus not generically directed to
16   collecting, analyzing and manipulating data, but rather the claims would be understood
17   by a person of ordinary skill in the art to recite concrete advancements in the technology
18   pertaining to a specific method, apparatus and system. The invention thus also cannot be
19   performed by the human mind.
20         116. That the above features, when viewed as a whole, were specific
21   improvements over the prior art and prior existing methods, systems, apparatuses and
22   articles of manufacture, and were not well known, routine, or conventional at the time of
23   the invention, is demonstrated, for example, by praise People.ai received for its invention
24 as noted above.

25         117. That the above features, when viewed as a whole, were specific
26 improvements over the prior art and prior existing methods, systems, apparatuses and

27 articles of manufacture, and were not well known, routine, or conventional at the time of

28 the invention, is also demonstrated, for example, by copying of the invention by others in

                                                             COMPLAINT AND JURY DEMAND
                                              -27-                     Case No. 3:20-cv-9148
            Case 3:20-cv-09148-WHA Document 1 Filed 12/17/20 Page 29 of 34



 1   the industry, including, in particular, SetSail.
 2         118. That the above features, when viewed as a whole, were specific
 3 improvements over the prior art and prior existing methods, systems, apparatuses and

 4 articles of manufacture, and were not well known, routine, or conventional at the time of

 5 the invention, is also demonstrated, for example, by People.ai’s commercial success with

 6 its products that embody certain claims of the ’129 patent.

 7         119. A person of ordinary skill in the art would understand that the claims of the
 8 ’129 patent did not pre-empt any field and are not merely directed to methods or systems

 9 for recognizing and storing data, but are specific improvements in technology that

10 improve computer functionality.

11         120. The ’129 patent explains that “it may be challenging to accurately and
12 efficiently populate fields in a node profile due to large number of member nodes.” Ex. D

13 at 2:4-6. The ’129 patent further explains that when systems are self-populated, there is

14 potential for error or undesired data values due to inherent human bias. Id. at 2:6-9. The

15 ’129 patent further explains that such errors can cascade, causing “downstream

16 components or functions that perform processing using the node profiles to malfunction

17 or generate faulty outputs.” Id. at 2:9-12.

18         121. The claims of the ’129 patent address the challenges faced by enterprises
19 with their systems of record by providing systems and methods for linking a company’s

20 electronic activities such as emails or calendar information to “node profiles” using

21 information obtained from such electronic activities. Such node profiles are determined

22 dynamically by a “node graph generation system” based on information from the

23 company’s records and other information such as the role, the title or the department of

24 an individual who is identified in an electronic activity. Id. at 25:44-26:23. For example,

25 the node graph generation system may be updated daily, weekly, or monthly. Id.

26         122.    Therefore, the claims of the ’129 patent, when viewed as a whole, including
27 as an ordered combination, address difficult technical challenges in the field of business

28 analytics, and they embody specific improvements to the systems of record of an

                                                            COMPLAINT AND JURY DEMAND
                                                -28-                  Case No. 3:20-cv-9148
            Case 3:20-cv-09148-WHA Document 1 Filed 12/17/20 Page 30 of 34



 1   enterprise, such as a customer relationship management system or to systems that
 2   maintain, update or analyze CRMs. The claims of the ’129 patent were also not well
 3   known, routine, or conventional at the time of the invention, and they represent specific
 4   improvements over the prior art and prior existing systems and methods.
 5         123. As would be appreciated by a person having ordinary skill in the art, the
 6   separate claims of the ’129 patent also pertain to parsing node profiles based on
 7   numerous constantly changing variables. Therefore, a person having ordinary skill in the
 8   art would recognize that the inventions claimed in the ’129 patent are not generically
 9   directed to collecting and categorizing data. Rather the claims of the ’129 would be
10   understood by a person having ordinary skill in the art to recite concrete technological
11 advancements pertaining to a specific system for storing an association between an

12 electronic activity and node profiles, and using node profiles to match electronic

13 activities to record objects in a specific manner, including using information derived from

14   the electronic activity.
15         124. In addition, prior to the ’129 patent, systems of record such as customer
16   relationship management systems or systems that maintain, update or analyze CRMs did
17   not allow for the association between record objects and node profiles, and they did not
18   allow for the real-time prediction of information associated with electronic activities
19   based on data stored within the customer relationship management system. Therefore, a
20   person having ordinary skill in the art would understand that the ’129 patent and its
21   claims represent concrete and technological improvements to business intelligence
22   systems by allowing for the generation of dynamic associations between electronic
23   activities and record objects using node profiles. These concrete improvements include
24   the determination of accurate predictions, and the presentation of such predictions to
25   business decision makers, making it possible for the enterprise to obtain benefits from the
26   data within its systems of record that were not possible using conventional systems.
27         125. A person having ordinary skill in the art would understand that the separate
28   claims in the ’129 patent also did not pre-empt any field, but are highly specific and

                                                              COMPLAINT AND JURY DEMAND
                                              -29-                      Case No. 3:20-cv-9148
            Case 3:20-cv-09148-WHA Document 1 Filed 12/17/20 Page 31 of 34



 1   technical improvements to a system of record such as a customer relationship
 2   management system or to systems that maintain, update or analyze CRMs. A person
 3   having ordinary skill in the art would also recognize that the claims of the ’129 also do
 4   not relate to implementation of a business method on a general purpose computer, but are
 5   improvements to systems of record based on the matching of electronic activities to
 6   record objects.
 7         126. The claims of the ’129 patent are also directed to specific improvements in
 8 computer functionality. Among other things, the claimed inventions improve

 9 functionality of systems of record such as customer relationship management systems or

10 to systems that maintain, update or analyze CRMs by determining real time relationships

11 between electronic activities and record objects and dynamically providing node profile

12   information and other information from electronic activities. The claimed inventions
13   provide a device which continuously and consistently provides insights regarding
14   business operations and can make real-time updates to record objects and assist how
15   business performance targets can be achieved. The claimed inventions also provide a
16   device that can intelligently infer relationships within sets of data, thus improving
17   efficiency.
18         127. These noted improvements over the prior art represent meaningful
19   limitations and/or inventive concepts based upon the state of the art at the time of
20   invention of the ’129 patent. Further, including in view of these specific improvements,
21   the inventions claimed in the ’129 patent, when viewed as a whole, are not routine, well-
22   understood, conventional, generic, existing, commonly used, well-known, previously
23   known, or typical, including because until the inventions of the claims of the ’129 patent,
24   such improvements to systems of record such as customer relationship management
25   systems did not exist in the field.
26         128. The inventions claimed in the ’129 patent are necessarily rooted in computer
27   technology, and they comprise technological improvements over prior technologies in
28   order to provide new functionality and overcome inefficiencies, including those noted

                                                              COMPLAINT AND JURY DEMAND
                                              -30-                      Case No. 3:20-cv-9148
             Case 3:20-cv-09148-WHA Document 1 Filed 12/17/20 Page 32 of 34



 1   above. The claimed solutions amount to an inventive concept for the particular problems
 2   and inefficiencies noted above.
 3         129. People.ai has sustained damages as a result of SetSail’s direct and/or indirect
 4 infringement of the ’129 patent identified herein and SetSail is liable for such damages in

 5 this action, including pre-suit damages.

 6         130. People.ai has no adequate remedy at law for SetSail’s continued
 7   infringement of the ’129 patent such that the Court must enjoin SetSail from further acts
 8   of infringement.
 9         131. On information and belief, SetSail’s direct and/or indirect infringement of
10 the ’129 patent is and has been willful and deliberate, justifying increased damages under

11 35 U.S.C. § 284. As stated above, SetSail knew of the ’129 patent and its infringement

12 before this suit was filed, SetSail has continued to infringe the ’129 patent after such

13 knowledge, and SetSail knew or should have known that its conduct infringed the ’129

14 patent.

15         132. In addition, SetSail’s conduct in infringing the ’129 patent is exceptional and
16 entitles People.ai to an award of attorneys’ fees and costs incurred in prosecuting this

17 action under 35 U.S.C. § 285.

18

19

20

21

22

23

24

25

26

27

28

                                                             COMPLAINT AND JURY DEMAND
                                              -31-                     Case No. 3:20-cv-9148
             Case 3:20-cv-09148-WHA Document 1 Filed 12/17/20 Page 33 of 34



 1                                    PRAYER FOR RELIEF
 2         WHEREFORE, People.ai requests that this Court enter judgment as follows
 3   ordering:
 4         (a)    That Defendant infringes the Patents-in-Suit by making, using, offering for
 5   sale, selling and/or offering to sell products covered by the claims of the Patents-in-Suit
 6 within the United States, and/or by contributing to and/or inducing such infringement;

 7         (b)    That Defendant’s infringement of the Patents-in-Suit is and has been willful;
 8         (c)    That Defendant and its affiliates, subsidiaries, officers, directors, employees,
 9 agents, representatives, licensees, successors, assigns, and all those acting for any of them

10 or on their behalf, or acting in concert with them, be preliminarily and permanently

11 enjoined from further infringement of Plaintiff’s patent rights;

12         (d)    That Defendant be ordered to account for and pay to Plaintiff damages
13 adequate to compensate for their infringement of the Patents-in-Suit, including lost

14 profits and/or reasonable royalty, with prejudgment interest;

15         (e)    That a post-judgment equitable accounting of damages be ordered for the
16 period of infringement of the Patents-in-Suit following the period of damages established

17 by Plaintiff at trial;

18         (f)    That damages be trebled for the willful, deliberate, and intentional
19 infringement by Defendant as alleged herein in accordance with 35 U.S.C. § 284;

20         (g)    That this case be adjudged an exceptional case under 35 U.S.C. § 285 and
21 that Plaintiff be awarded its costs, expenses, and disbursements incurred in this action,

22 including reasonable attorneys’ fees as available by law to be paid by Defendant; and

23         (h)    That Plaintiff will be awarded such other relief as the Court deems just and
24 proper.

25 ///

26 ///

27 ///

28 ///

                                                              COMPLAINT AND JURY DEMAND
                                              -32-                      Case No. 3:20-cv-9148
           Case 3:20-cv-09148-WHA Document 1 Filed 12/17/20 Page 34 of 34



 1                                      JURY DEMAND
 2        People.ai demands a trial by jury on all issues so triable.
 3

 4   DATED: December 17, 2020             FOLEY & LARDNER LLP
 5

 6
                                          /s/ Alan R. Ouellette
 7                                        Alan R. Ouellette
 8                                        Jeffrey N. Costakos (Pro Hac Vice motion forthcoming)
                                          Matthew W. Peters (Pro Hac Vice motion forthcoming)
 9                                        Lucas I. Silva (Pro Hac Vice motion forthcoming)
10                                        Attorneys for Plaintiff
                                          PEOPLE.AI, INC.
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                             COMPLAINT AND JURY DEMAND
                                             -33-                      Case No. 3:20-cv-9148
